AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                    DEC O9 2019
                                          UNITED STATES DISTRICT COUR
                                               SOUTHERN DISTRICT OF CALIFORNIA                                CLERK, U.S. DISTRtr:T r;ou~T
                                                                                                          SOUTHERN DIST~ICT OF CALIFOr<N!A
                 UNITED STATES OF AMERICA                              JUDGMENT IN ACRI                     '                         DEPJ ·y
                             V.                                        (For Offenses Committed On or After November I, 1987)
                  LUIS ANGEL AVILA LUNA (1)
                                                                          Case Number:         3:19-CR-02961-AJB

                                                                       Samuel L. Eilers FD
                                                                       Defendant's Attorney
USM Number                              75824-298
• -
THE DEFENDANT:
IZ!      pleaded guilty to count(s)          One of the Information

D        was found guilty on count(s)
         after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                       Count
8:1324(a)(2)(b)(iii)- Bringing in Aliens Without Presentation                                                                1




    The defendant is sentenced as provided in pages 2 through                     2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D       The defendant has been found not guilty on count(s)

1:8':1   Count(s)       Two of the Information                    is          dismissed on the motion of the United States.

IZ!      Assessment : $100.00 - Remitted


 IZI     JVTA Assessment*:$ 5,000.00 - Waived

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI     Fine waived                   D Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or matling address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                LUIS ANGEL AVILA LUNA ( 1)                                               Judgment - Page 2 of 2
CASE NUMBER:              3: l 9-CR-02961-AJB



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 8 months as to count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.               on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:19-CR-02961-AJB
